                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN PERALTA,

              Plaintiff,

v.                                                                  CV No. 19-670 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

                      Defendant.


        AMENDED ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                       BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff John Peralta’s Unopposed Motion

to Extend Briefing Deadlines (the “Motion”), (Doc. 18), filed December 16, 2019. The

Court, having considered the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff may file his Motion to Reverse or

Remand no later than January 15, 2020; Defendant may file his Response no later than

March 16, 2020; and Plaintiff may file a Reply no later than March 30, 2020.

      IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
